Citation Nr: 0005839	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-27 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for weakness of the 
upper extremities.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for visual impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  In that decision, the RO denied 
the veteran's claim of entitlement to service connection for 
visual impairment and weakness of the upper extremities and 
determined that the claim of entitlement to service 
connection for tension headaches was not well grounded.  

The RO also denied an evaluation in excess of 10 percent for 
the veteran's disability of the lumbar spine.  Subsequently, 
the assigned disability rating was increased and is now 40 
percent.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Veterans Appeals held that regarding a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation. The Court also stated that it follows that such a 
claim remains in controversy "where less than the maximum 
available benefits are awarded."


FINDINGS OF FACT

1.  The veteran's disability of the lumbar spine is 
manifested by persistent neurological symptomatology 
including absent left ankle jerk, radiculopathy in the S1 
nerve root distribution, decreased sensation in the left L5 
and S1 nerve distributions and daily pain. 

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.

3.  The evidence of record does not include a diagnosis of a 
disability of the upper extremities or of a disability 
primarily manifested by weakness and/or numbness of the upper 
extremities.  

4.  The veteran's headaches had their onset in service, 
continued chronically until the present time, and are 
currently diagnosed as muscle tension headaches.

5.  The veteran currently has bilateral hyperopic 
astigmatism.  There is no competent evidence relating the 
currently diagnosed eye disorder to service or to a service-
connected disability, nor was astigmatism which was diagnosed 
during service aggravated during service due to a 
superimposed disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for the service 
connected disability of the lumbar spine have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected low back disability.  38 
C.F.R. § 3.321(b) (1999).

3.  The claim of entitlement to service connection for 
weakness of the upper extremities is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  Headaches were incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.303 
(1999).

5.  The claim for service connection for visual impairment is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased evaluation for his 
service-connected disability of the lumbar spine.  He is also 
seeking service connection for three of claimed disabilities, 
based on contentions that such disabilities were incurred 
during service or are secondary to a service connected 
disability.  

Initial matters

Claimed lower extremity pathology

The Board notes that the veteran had initially claimed 
entitlement to service connection for weakness of both the 
upper and lower extremities.  By rating action of June 1997, 
the RO granted a 40 percent evaluation for degenerative 
changes of L4-L5 with L5-S1 disc herniation and radicular 
pain of both lower extremities.  In essence, the RO 
associated the claim of lower extremity weakness with the 
service connected back disability, and this provided the 
basis for the currently assigned 40 percent evaluation.  

As will be discussed in much greater detail below, the 
medical evidence of record indicates that symptomatology of 
the lower extremities is associated with the low back 
disability.  To the extent that the veteran is seeking 
service connection for weakness of the lower extremities, the 
Board will interpret that claim as a contention that a 
separate disability rating is in order for such neurological 
disability.  See Bierman v. Brown, 6 Vet. App. 125 (1994) 
[when evaluating a service connected back disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, consideration must be 
given as to whether a separate disability rating is in order 
for any related neurological impairment].  

Accordingly, in this decision the Board will consider the 
symptomatology of the lower extremities in conjunction with 
the low back disability, rather than treating this as a 
separate claim of entitlement to service connection.  The 
claim for service connection for weakness of the upper 
extremities, however, will be discussed as a separate issue.

Well groundedness of the claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the interest of clarity, the Board will separately discuss 
the issues presented in this appeal.  The well groundedness 
of each issue on appeal will be discussed where appropriate 
below.

1.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, currently evaluated as 40 percent 
disabling.

Relevant law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R., Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Factual Background

Service medical records reflected that the veteran was seen 
for a 4 day history of low back pain in February 1985.  The 
records showed that the veteran had fallen on his back and 
that he was treated for back problems throughout 1985 and 
into 1986.  In March 1986 the veteran underwent a medical 
board evaluation at which time he complained of low back 
pain.  A final diagnosis of mechanical low back pain, 
secondary to infused ring apothysis at L-3 was made.  The 
medical board recommended that the veteran be discharged from 
service.  

A VA examination was conducted in November 1986 at which time 
a diagnosis of low back pain with minimal degenerative 
disease of L4-L5 was made.  By rating action of January 1987, 
the RO granted service connection for degenerative changes of 
L4-L5 with pain on motion, for which a 10 percent evaluation 
was assigned under Diagnostic Codes 5010-5295.

In August 1995, the veteran filed to reopen his claim and 
indicated that his back disability had gotten worse.  By 
rating action of January 1996, a 10 percent evaluation or the 
back disability was continued.  This appeal followed.

A VA examination was conducted in June 1996.  The history 
indicated that the veteran had recently been fitted with a 
TENS unit and that he had a brace, which was not worn for the 
examination.  The veteran reported experiencing increasing 
symptoms located primarily in the lower back area and 
extending upward over the entire spine to the cervical 
region.  He also complained of paresthesias involving all 
four extremities.  

Physical examination revealed diffuse tenderness over the 
thoracolumbar spine most marked in the thoracolumbar area.  
There was no muscle guarding and no tilt.  Flexion of the 
lumbar spine was 60 degrees, extension was 10 degrees, 
lateral motions were 10 degrees bilaterally and lateral 
rotation is 40 degrees bilaterally.  There was pain on all 
motion of the lumbosacral spine.  Deep tendon reflexes were 
symmetrical throughout.  There was no muscle weakness noted.  
The veteran was able to heel and toe walk and could execute a 
full knee bend.  The examiner indicated that the veteran did 
not use a hand held device for ambulation and noted that his 
gait and balance were normal.  Propulsive force appeared to 
be within normal limits.  It was noted that a CAT scan 
conducted previously showed evidence of degenerative disc 
disease and that an EMG was normal.  X-ray films revealed 
minimal degenerative changes at L4-5 and L5-S1.  A diagnosis 
of chronic lumbosacral strain was made.  

By rating action of August 1996, the RO granted an evaluation 
of 20 percent for the veteran's disability of the lumbar 
spine.  

The veteran underwent a VA examination of the peripheral 
nerves in October 1996.  Impressions were mechanical low back 
pain by subjective history since 1985, and no neurological 
focal abnormality in the motor sensory examination with 
normal straight leg raising and hip rotation test 
bilaterally.

A VA examination was conducted in February 1997.  It was 
noted that since the veteran's back was injured during 
service he had experienced progressive pain, weakness and 
spasms going through his thoracic spine as well as headaches.  
The veteran also complained of pain and radicular symptoms on 
the left leg in the S1 distribution, down to the toes.  There 
were no radicular symptoms in the right lower extremity.  
Also reported was numbness on the left side.  The veteran 
reported that he could walk less than a block.  He indicated 
that he used a wheelchair for transport when his symptoms 
were at their worst.  

On physical examination the veteran was in a wheelchair and 
was wearing a back brace.  It was noted that the veteran was 
theatric in his movements as well as in his demonstration of 
discomfort.  On ambulation the veteran was tentative and 
walking on the toes was done with a great deal of difficulty 
and theatrical-type discomfort.  When the examiner asked the 
veteran to stand on his heels no signs of atrophy in the 
thighs or calves was noted.  Range of motion testing revealed 
30 degrees of flexion, 0 degrees of extension, lateral 
bending of 10 degrees and rotation of 20 degrees.  There were 
no spasms.  The examiner noted that the veteran would not 
undertake any further motion than that demonstrated due to 
severe pain.  Straight leg raise testing was negative without 
any signs of nerve root irritation.  Extreme low back pain 
was noted upon straightening the left leg, but it was 
explained that this did not radiate down any nerve root.  
Strength was 5/5 in all muscle groups.  The veteran had 2+ 
knee jerks on the right and the left side, and 1+ ankle jerks 
on the right and the left.  Sensation was intact to sharp and 
dull sensations in all dermatomes.  

The examiner noted that a recent MRI had shown no foraminal 
or spinal stenosis, but did show some signs of degenerative 
disc disease and that an October 1996 CAT scan had shown 
chronic disc protrusion at L5-S1 with some small displacement 
of the left S1 nerve root.  It was notes that the CAT scan 
did not show any signs of canal stenosis or foraminal 
stenosis.  X-ray films revealed no fractures.  The assessment 
was low back pain with severe limitations of motion secondary 
to pain in the lumbar spine.  The examiner explained that the 
objective data did not correlate well to the veteran's 
symptoms and that it was difficult to ascertain the veteran 
was experiencing discomfort and limitations due to the small 
disc protrusion at L5-S1, as there were secondary gain 
issues.  The examiner explained that there did not appear to 
be any significant signs of atrophy which would indicate 
severe compression of the nerve, nor did there appear to be 
severe compression of a nerve in the CT scan or MRI.  The 
examiner indicated that he though secondary gain issues were 
a strong component of the veteran's complaints.  

VA medical records of the veteran's hospitalization from May 
30, 1997 to June 1, 1997 show that the veteran was admitted 
due to diagnoses of left S1 radiculopathy and left L5-S1 disc 
herniation.  The veteran had a long history of back pain with 
radiation of pain in to the left leg, and that his symptoms 
had continued to progress despite conservative surgery.  
During the hospitalization, the veteran underwent left L5-S1 
hemilaminectomy with micro diskectomy and foraminotomy.  The 
veteran tolerated the procedure well and there were no 
complications.  By post-operative day 2, the veteran was 
ambulating without difficulty, pain was controlled with 
medication, strength was 5/5 and sensation was intact on the 
left side.  

By rating action of June 1997, the RO granted a 40 percent 
evaluation for degenerative changes of L4-L5 with L5-S1 disc 
herniation and radicular pain of both lower extremities.  By 
rating action of August 1997, the RO granted a 60 percent 
evaluation effective from November 1, 1996 to May 29, 1996; a 
100 percent evaluation was granted pursuant to the provisions 
of 38 C.F.R. § 4.30 effective from May 30, 1997 to July 31, 
1997; thereafter a 40 percent post-convalescence evaluation 
was assigned effective from August 1, 1997.  

A VA examination was conducted in September 1997.  The 
veteran reported that since the surgery in May 1997, he had 
not been released for work by his surgeons.  He complained of 
continued pain in the center of the low back, occasionally 
radiating in to the leg.  It was noted that he did use a TENS 
unit and occasionally wore a back brace, which he was wearing 
for the examination.  He complained of occasional numbness of 
the upper right thigh and reported having permanent numbness 
of the left foot for the past 5 years.  

Physical examination revealed that motor strength was 5/5 
bilaterally in the upper and lower extremities.  Sensory 
examination was intact to vibration and position sense, but 
was decreased to pinprick in the lateral aspect of the left 
leg and in the left foot.  Gait was without ataxia.  The 
veteran was able to heel and toe walk, but noted pain.  
Reflexes in the upper extremities was 2+/4 and symmetrical.  
Ankle jerk on the right was 2+ and ankle jerk on the left was 
consistently absent following several tests.  Tinel's sign 
was negative.  There was pain on straight leg raising in a 
seated position.  The impressions were status post left L5-S1 
hemilaminectomy and microdiskectomy in May 1997 and 
occasional radicular symptoms and frequent paresthesias in 
the L5-S1 distribution of the leg, as reported by the 
veteran.  

In a December 1997 rating decision, a 100 percent evaluation 
was granted pursuant to the provisions of 38 C.F.R. § 4.30 
effective from May 30, 1997 to December 31, 1997; thereafter 
a 40 percent post-convalescence evaluation was reassigned 
effective from January 1, 1998.  

Two VA examinations were conducted in December 1997.  During 
a neurological examination, the veteran reported that since 
the May 1997 surgery his symptoms had improved, and that the 
right side was largely asymptomatic.  The veteran also 
reported that his left leg symptoms had also improved and 
were about 25 percent better.  It was noted that the veteran 
was undergoing physical therapy and reported that it made the 
pain worse and that he was using a TENS unit with some 
relief.  The veteran reported that he could not walk farther 
than a block.  The veteran complained of numbness on the 
lateral left foot and leg.  It was noted that the veteran was 
back at work and that he reported that he was able to work.  

Upon physical examination motor examination showed good tone 
and no atrophy.  Strength was 5/5 in all extremities.  Deep 
tendon reflexes were 2+ in all extremities with the exception 
of no ankle jerk on the left.  Sensory examination revealed 
decreased pinprick and light touch on the left lateral foot 
extending to the lateral calf and up the thigh.  Straight leg 
raising was positive in a sitting position.  The veteran was 
able to heel and toe walk and coordination was intact.  The 
examiner stated that the veteran's symptoms had improved 
since surgery and that he was currently back at work.  It was 
noted that the veteran continued to report radicular type 
symptoms down the left leg, but that these had improved as 
well since surgery.  The examiner indicated that the veteran 
continued to have absent ankle jerk on the left and some 
decreased pinprick in the L5-S1 distribution. 

An orthopedic examination was also conducted in December 
1997.  It was noted that during the past 5 years, the veteran 
had complained that of numbness of the arms and legs and of 
tension headaches which he attributed to his back disability.  
The veteran reported that post surgery, although his symptoms 
had improved he still experienced back and leg pain.  He 
rated his pain as a 5-8 on a scale of 1 to 10, and reported 
that he had back pain 7 out of 7 days.  He also complained of 
bilateral leg pain, worse on the left leg.  The veteran also 
indicated that he suffered from headaches of a tension nature 
which he attributed to stress.  The report indicated that the 
veteran was taking several medications.  It was also noted 
that he was participating in physical therapy and was 
swimming and walking, which was limited by pain.  

Physical examination showed that the veteran could lean 
forward to 30 degrees.  Gait was described as slow and 
shuffling, but not antalgic.  Sensory evaluation showed 
decreased sensation in the left L5 and S1 nerve 
distributions.  Motor examination showed 5/5 strength in all 
major muscle groups tested, except in the left plantar 
flexors, which were slightly decreased.  With regard to 
reflexes, he had normal knee jerks and a normal right ankle 
jerk, but had absent left ankle jerk.  Positive straight leg 
raising on the left side was shown.  It was noted that a 
recent MRI conducted in early December 1997 had shown 
epidural fibrosis around the S1 nerve root.  An assessment of 
back pain with radiculopathy in the S1 nerve root 
distribution was made.  The examiner opined that the veteran 
could be expected to have pain with radiation into the S1 
distribution including the sole of the foot and eventually 
possible weakness develop in the plantar flexor of the left 
foot. 

The examiner opined that given the veteran's situation, he 
would be expected to have both pain, weakness, fatigability 
and incoordination in the activities of normal use given his 
S1 slight weakness as well as decreased sensation and loss of 
reflex.  This would be expected to become worse during flare-
ups and exacerbations.  The report indicated that he had no 
functional loss of degrees of motion with regard to ankle 
jerk.  A decrease in range of motion actively against 
resistance was demonstrated.  Range of motion testing of the 
spine showed 40 degrees of forward flexion, 20 degrees of 
extension, and lateral bending and rotation limited to 
between 15 and 20 degrees.  The diagnosis was back pain with 
radiculopathy in the S1 nerve root distribution.

Analysis

Initial considerations - well groundedness of the claim/duty 
to assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992). In order 
to present a well grounded claim for an increased rating of a 
service-connected disability, the veteran need only submit 
his competent testimony that symptoms, reasonably construed 
as related to the service-connected disability, have 
increased in severity since the last evaluation.  Proscelle, 
2 Vet. App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 
134 (1994).  The veteran has stated that the symptoms of his 
service-connected disability of the lumbar spine have 
increased.  

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, he has 
initially presented subjective complaints which, given the 
nature of the disability involved, are sufficient to make his 
claim plausible.

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107(a).  
The Board finds that the statutory duty of the VA to assist 
the veteran in the development of his claim has been 
fulfilled.  In particular, reports of a number of VA 
examinations, as well as hospital reports and other medical 
evidence, have been associated with the veteran's claims 
folder.  The Board is aware of no significant evidence which 
has not been obtained.  Accordingly, the Board concludes that 
VA's statutory duty to assist has been met as to this issue.


Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran is currently in receipt of a 40 percent 
evaluation for degenerative changes of L4-5 with L5-S1 disc 
herniation and radicular pain, which is currently evaluated 
under Diagnostic Codes 5292-5293.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 
zero percent evaluation is warranted for a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms. A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40 percent evaluation is provided 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation under this diagnostic code and requires evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The veteran is also rated by the RO under Diagnostic Code 
5292.  Under this code, compensable ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

In this case, the Board has considered which rating code is 
"more appropriate".  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  It appears from the medical evidence of 
record, which has been reported in detail above, that the 
veteran's current diagnosis of disk herniation with radicular 
pain is consistent with rating under Diagnostic Code 5293, 
intervertebral disk syndrome.  Moreover, other potentially 
applicable Diagnostic Codes, including 5292 and 5295, do not 
provide a schedular basis for an evaluation in excess of 40 
percent.  Accordingly, Diagnostic Code 5293 is the most 
appropriate Diagnostic Code both because it most accurately 
reflects the nature of the veteran's symptoms and because it 
provides for a schedular evaluation in excess of the 
currently assigned 40 percent.   

The most recent VA examination conducted in December 1997 
showed that even following surgery performed on the lumbar 
spine in May 1997, neurological symptomatology associated 
with the disability has persisted.  The December 1997 
examination findings referenced an MRI conducted in early 
December 1997 which had shown epidural fibrosis around the S1 
nerve root.  The December 1997 VA examination revealed an 
assessment of back pain with radiculopathy in the S1 nerve 
root distribution was made.  The examiner opined that the 
veteran could be expected to have pain with radiation into 
the S1 distribution including the sole of the foot and 
eventually possible weakness develop in the plantar flexor of 
the left foot.  Significant findings included a sensory 
evaluation whish showed decreased sensation in the left L5 
and S1 nerve distributions and a finding that the veteran had 
absent left ankle jerk.  

Overall, the evidence reflects that the veteran's 
symptomatology most nearly comports to the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  That is,  
there has been demonstrated, during the most recent VA 
neurological examination and elsewhere in the medical record, 
"persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief".  
Accordingly, a 60 percent evaluation is granted under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, a VA General Counsel opinion held that 
Diagnostic Code 5293, used for the evaluation of 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

However, since a 60 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5293, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Esteban considerations

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In light of the above, consideration has been given by the 
Board to the decision of the Court in Bierman v. Brown, 6 
Vet. App. 125 (1994).  Under the Bierman rule, the provisions 
of Diagnostic Code 5293 do not expressly prohibit a separate 
neurological rating from being assigned in situations in 
which such a rating is warranted.  In Bierman, it was noted 
that manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
Diagnostic Code different from DC 5293 without violating the 
VA anti-pyramiding regulation, 38 C.F.R. § 4.14 (1998).  

However, unlike the situation in Bierman, in which the Court 
remanded for consideration of separate ratings pursuant to 
Diagnostic Code 5293 and for paralysis of the peroneal nerve, 
there is no separate disability such as foot drop in this 
case.  The veteran's neurologic complaints associated with 
his service-connected back disability are precisely those 
described in Diagnostic Code 5293. The currently assigned 60 
percent evaluation under Diagnostic Code 5293 includes the 
veteran's claimed lower extremity neurological complaints, 
including numbness, paresthesias and absent left ankle jerk.  
To provide a separate evaluation such complaints would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, a 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion. 38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of limitation of motion under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1999).  

In a June 1998 Supplemental Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's low back disability.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does indeed reflect that the veteran has had 
back problems since service and that he underwent back 
surgery in May 1997.  The most recent VA examination report, 
in December 1997 indicated that the veteran had returned to 
work; there was no evidence of marked interference with 
employment.   There have apparently been no further 
hospitalizations for back problems, or significant 
complications or flare-ups, were shown after the May 1997 
surgery.  

There is only one recent hospitalization of record, in May 
1997, for the hemilaminectomy, which appears to have been at 
least partially successful.  The Board notes in passing that 
the veteran was awarded a temporary total disability rating 
for convalescence from that surgery.

The preponderance of evidence thus does not show that the 
veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  The 
evidence fails to show that his service-connected low back 
disability has produced marked interference with his 
employment.  The record also does not demonstrate that he has 
required frequent hospitalization for his low back 
disability.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 60 percent disability rating is 
warranted for the veteran's service-connected low back 
disability.

The remaining three issues involve service connection.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310.

A congenital or developmental defect such as refractive error 
of the eyes is not a disease or injury for the purpose of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (1999).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well grounded claims

In order for a claim of entitlement to service connection to 
be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

To establish a well grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

2.  Entitlement to service connection for weakness of the 
upper extremities

Inn essence, the contends that he has upper extremity 
weakness which is related to service and/or to his service-
connected low back disability.


Factual Background

Certain of the facts pertaining to this issue have been 
reported in connection with the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
disability, discussed above.

The service medical records showed that upon periodic 
examinations conducted in July 1983 and May 1985 clinical 
evaluation of the upper extremities was normal.  The May 1985 
examination report did note a history of a fracture of the 
left forearm in 7th grade and a 60 degree decrease in 
pronation of the left arm.  A June 1985 record documented 
complaints of pain in the upper and lower back and the 
shoulders.  

In March 1986 the veteran underwent a medical board 
evaluation at which time he complained of low back pain.  
There were no complaints or findings pertaining to the upper 
extremities made during that evaluation.  A final diagnosis 
of mechanical low back pain was made.  In March 1986, 
clinical evaluation of the upper extremities was normal.  A 
history of left forearm fractures in 1974 and 1978 with no 
sequelae was noted.   

VA examinations were conducted in November 1986 and February 
1989, at which time the veteran complained of back pain, but 
did not complain of pain of the upper extremities.  

In September 1991, the veteran indicated that his service-
connected back disability had caused weakness in both his 
arms and legs.  

In August 1995, the veteran reported that he experienced 
daily spells of weakness in his arms and legs and well as 
numbness in those areas, which he related to his service 
connected back disability.  VA medical records dated in 1994 
and 1995 included an October 1994 entry which indicated that 
the veteran was seen due to complaints of back pain radiating 
to the arms and hands.  

During a VA examination was conducted in November 1995, the 
veteran complained of low back and neck pain with occasional 
shooting pains into his arms and legs.  The pain reportedly 
waxed and waned with intensity and that sometimes he "just 
felt weak all over".  Examination revealed that cranial 
nerves were intact with a normal funduscopic.  Motor testing 
was intact.  Reflexes were present and symmetrical.  There 
was no sensory deficit in the hands.  Neck range of motion 
was full for flexion and extension.  The examiner indicated 
that there was no evidence of spinal cord disease, or 
cervical or lumbosacral radiculopathy.

By rating action of January 1996, the RO denied entitlement 
to service connection for weakness of the upper extremities.  
In the veteran's Notice of Disagreement received in May 1996, 
he indicated that weakness and numbness in the arms and legs 
should be considered as secondary to his service connected 
back disability.  He reported that he was told by doctors 
that these problems were caused by inflammation and 
irritation due to the service connected back disability.

A VA examination was conducted in June 1996.  The veteran 
reported experiencing increasing symptoms located primarily 
in the lower back area and extending upward over the entire 
spine to the cervical region.  He also complained of 
paresthesias involving all four extremities.  Upon 
examination deep tendon reflexes were symmetrical throughout 
and no muscle weakness was noted.  Pulses were present 
throughout both lower extremities.  A diagnosis of chronic 
lumbosacral strain was made.  

By rating action of August 1996, the RO denied the claim of 
entitlement to service connection for weakness in the arms.  

The veteran underwent a VA examination of the peripheral 
nerves in October 1996.  The veteran reported that since an 
injury to the back sustained during service he had 
experienced back problems and that since 1993 he had 
experienced right arm numbness extending in to the right and 
left hand and fingers.  Upon motor examination it was noted 
that the veteran had "give away" weakness, especially of 
the left extremity.  The examiner indicated that strength was 
excellent in all four extremities, proximal and distal.  Deep 
tendon reflexes were 2+ and symmetrical.  Sensory examination 
was satisfactory in all four extremities and the face.  
Sensory examination to pin-prick in all four extremities and 
the face was negative.  Impressions of mechanical low back 
pain by subjective history since 1985, and no neurological 
focal abnormality in the motor sensory examination were made.

VA medical records documented tremors in both arms and hands 
in November 1996.  The assessment was that the tremors were 
possibly due to one of the veteran's medications, Tegretol.  
A medical record dated in January 1997 indicated that the 
veteran experienced a new onset of tremors.  The record 
indicated that the veteran had experienced an acute onset of 
tremors in October 1996 and that these had resolved, it was 
noted that this may have been self-limiting.

A VA examination was conducted in September 1997.  The 
veteran complained of occasional numbness of the upper right 
thigh and reported having permanent numbness of the left foot 
for the past 5 years.  Physical examination revealed that 
motor strength was 5/5 bilaterally in the upper and lower 
extremities.  A mild tremor of the fingers was noted.  
Sensory examination was intact to vibration and position 
sense.  Reflexes in the upper extremities was 2+/4 and 
symmetrical.  

The most recent VA examination was conducted in December 
1997.  It was noted that during the past 5 years, the veteran 
had complained that of numbness of the arms and legs.  The 
examination, which has been reported in detail above, 
centered around the veteran's lower extremities.

Analysis

With respect to the first prong of the Caluza well 
groundedness test, current disability, the medical evidence 
of record does not establish that the veteran has a 
disability currently diagnosed as or primarily manifested by 
weakness and/or numbness of the upper extremities.  

In essence, the evidence documents that the veteran has 
reported experiencing complaints of numbness and weakness of 
the arms and hands.  A diagnosis of a disability of the upper 
extremities or of a disability primarily manifested by 
weakness and/or numbness of the extremities has never been 
made. 

VA medical records do reflect that the veteran was seen for a 
brief period of time due to complaints of tremors in the 
hands.  This was attributed to one of the medications which 
he was taking, Tegretol.  Such symptoms were not shown after 
early 1997, at which time they were noted to have resolved, 
apparently with a change in the veteran's medication.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability . . ., a claim is 
not well grounded."  Chelte v. Brown, 10 Vet. App. 268 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, U.S. Vet. App. No. 97-1948 (December 29, 
1999) [slip op. At 4].  In this case, there are subjective 
complaints of weakness and numbness of the upper extremities 
without any corresponding current clinical evidence 
demonstrative of such symptomatology and no pertinent medical 
diagnosis.  

Having reviewed the record, the current clinical evidence 
simply does not include a diagnosis of a disability of the 
upper extremities or a disability primarily manifested by 
weakness and/or numbness of the upper extremities.  

The veteran has contended, in essence, that he has a chronic 
disability of the upper extremities which is related to his 
service connected disability of the spine.  However, the 
record does not show that the veteran possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis, and therefore that evidence does not establish 
that the claim is plausible.  Grottveit v. Brown, 5 Vet. App 
91, 93 (1993).

The veteran has also maintained that he was told by doctors 
that his claimed symptomatology of the upper extremities was 
caused by inflammation and irritation due to the service 
connected back disability.  However, the veteran's accounts 
of statements made to him by physicians cannot render the 
claim well grounded.  However, the Court has held that a 
claimant's accounts of statements made to him by physicians 
cannot render the claim well grounded.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

In summary, since the evidence fails to establish the 
presence of a current clinical disability of the upper 
extremities or of a disability primarily manifested by 
weakness and/or numbness of the upper extremities, the claim 
fails to be well grounded and is denied.  

3.  Entitlement to service connection for headaches

Factual Background

The service medical records showed that upon periodic 
examinations conducted in July 1983 and May 1985, clinical 
evaluation of the head was normal, as was a neurological 
evaluation.  An August 1985 entry showed that the veteran 
complained of a 6 month history of back pain and increased 
headaches.  On evaluation conducted in March 1986, clinical 
evaluation of the head was normal, as was a neurological 
evaluation.  Subjectively, the veteran noted trouble with 
frequent or severe headaches and the examiner noted muscle 
tension headaches on the examination report.   

During a VA examination conducted in November 1986 the 
veteran complained of back pain and headaches brought on at 
various times by different types of motion.  There was no 
further discussion in the examination report pertaining to 
the veteran's complaints of headaches.  

In September 1991, the veteran indicated that he had 
developed major headaches which were apparently related to 
his back disability.  

In August 1995, the veteran indicated that he experienced 
constant headaches brought on by constant back pain which 
escalated in severity to the point of visual impairment.

A VA examination was conducted in November 1995.  The veteran 
complained of experiencing headaches 3-4 times a week, which 
were generally relatively mild, but were severe approximately 
once a month which were throbbing and precipitated by an up-
surging back pain.  Examination revealed that cranial nerves 
were intact with a normal funduscopic.  Motor testing was 
also intact.  The examiner indicated that there was no 
evidence brain disease.  An impression of muscle contraction 
headache was made.

By rating action of January 1996, the RO determined that the 
claim of entitlement to service connection for tension 
headaches was not well grounded.  In the veteran's Notice of 
Disagreement received in May 1996, he indicated that the 
headaches which he experienced should be considered as 
secondary to his service connected back disability.  He 
reported that he was told by doctors that the headaches 
"were easily a secondary diagnosis caused by the increased 
level of soft tissue inflammation and pain" in the lower 
back.  

Complaints of headaches were shown in a February 1997 
examination report. 

A VA examination of the spine was conducted in December 1997.  
It was noted that the veteran had complained of numbness of 
the arms and legs and of tension headaches which he 
attributed to his back disability. 

Analysis

Preliminary matters

Initially, the Board finds that the claim of entitlement to 
service connection for headaches on a direct basis is well 
grounded.  

Complaints of headaches were shown during service and a 
diagnosis of muscle tension headaches was made in March 1986, 
during service.  A current diagnosis of muscle tension 
headaches is also of record.  Thus, the first two elements of 
Caluza have been satisfied.

With respect to the third Caluza element, the record does not 
contain competent medical evidence clearly establishing an 
etiological nexus between service and headaches.  However, a 
demonstration of continuity of symptomatology of a claimed 
chronic condition may serve to support a claim.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, complaints of headaches by the veteran 
were shown during service, upon separation, and at fairly 
regular intervals since service as shown by evidence dated in 
1986, 1991, 1995 and 1997.  Accordingly, continuity of 
symptomatology since service is demonstrated.  

Having determined that the claim is well grounded, the Board 
has further determined that VA's duty to assist the veteran 
in the development of his claim has been satisfied.

The RO denied the veteran's claim of entitlement to service 
connection for headaches as not being well grounded.  The RO 
thus did not address the veteran's claim on its merits, as 
the Board is about to do.  When the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board finds that the veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim at the RO, and that he is not prejudiced by the 
Board's decision as to this issue.

Discussion

The service medical records included an entry dated in 1985 
in which the veteran complained of a 6 month history of back 
pain and headaches.  During his separation physical 
examination, the veteran subjectively noted trouble with 
frequent or severe headaches and the examiner noted on the 
examination report that the veteran suffered from muscle 
tension headaches.  Following service, the medical evidence 
demonstrates that the veteran reported headaches at various 
times over the years, as shown by evidence dated in 1986, 
1991, 1995 and 1997.  On VA examination conducted in 1995, a 
diagnosis of muscle tension headaches was made.  

The Board concludes that the evidence in this case supports 
the veteran's claim.  The evidence shows that the veteran's 
claimed headaches had their onset in service, that the 
headaches were chronic following service, and that a headache 
disorder is currently diagnosed.  Accordingly, service 
connection is granted for headaches.  

Having established service connection for headaches on the 
basis of direct service incurrence, it is unnecessary to 
evaluate the claim under the theory of secondary service 
connection proffered by the veteran.  


4.  Entitlement to service connection for visual impairment

Factual Background

Service medical records show that upon enlistment in January 
1982 the veterans visions was 20/20, far and near.  Upon 
periodic examination conducted in July 1983 clinical 
evaluation of the eyes and ophthalmoscopic evaluation were 
normal.  Distant vision was evaluated as 20/25-1 in the right 
eye and 20/30 in the left eye corrected to 20/20 in both 
eyes.  Near vision was evaluated as 20/25 in the right eye 
and 20/40 in the left eye corrected to 20/20 in both eyes.  
Upon periodic examination conducted in May 1985, clinical 
evaluation of the eyes and ophthalmoscopic evaluation were 
normal.  Distant vision was evaluated as 20/20 bilaterally.  
In February 1986, the veteran was seen at the optometric 
clinic at which time vision of the right eye was 20/20 for 
distance and 20/25, near.  Vision of the left eye was 20/40+ 
for distance and 20/30, near.  An assessment of bilateral 
astigmatism was made.  Upon separation examination conducted 
in March 1986, clinical evaluation of the eyes and 
ophthalmoscopic evaluation were normal.  Distant vision was 
evaluated as 20/25 in the right eye and 20/40 and near vision 
was 20/20 bilaterally.  

A VA eye examination was conducted in December 1995.  The 
examination report indicated that the veteran had no history 
of eye disease and that he had worn glasses for about 13 
years.  The report revealed that the veteran's corrected 
vision was 20/20 and that ocular rotations were full.  It was 
noted that he had clear corneas and reactive pupils and that 
there was no visible retinopathy.  The impression was 
bilateral hyperopic astigmatism.  

A VA examination was conducted in November 1995.  The veteran 
complained of experiencing headaches 3-4 times a week; he did 
not complain of visual impairment associated with the 
headaches.  Examination revealed that cranial nerves were 
intact with a normal funduscopic examination.  The examiner 
indicated that there was no evidence brain disease.  An 
impression of muscle contraction headache was made.  

By rating action of January 1996, the RO denied entitlement 
to service connection for visual impairment.  In the 
veteran's Notice of Disagreement received in May 1996, he 
indicated that he did not believe that his hyperopic 
astigmatism was service connected, but instead explained that 
his headaches were of such severity as to result in an 
inability to maintain focus in the eyes due to extreme pain.  

During VA examinations conducted in June 1996, February 1997, 
September 1997 and December 1997, the veteran did not report 
that he was experiencing visual impairment.

Analysis

The veteran primarily contends that his visual impairment is 
not directly related to service but instead maintains that 
his headaches are of such severity as to result in an 
inability to maintain focus in the eyes due to extreme pain.  
Accordingly, the Board will consider the claim on both a 
direct and secondary basis.  

The evidence shows that a diagnosis of bilateral astigmatism 
was made during service and that upon VA examination 
conducted in 1995 a diagnosis of bilateral hyperopic 
astigmatism was made.  The evidence does not reflect that any 
other eye disorder is currently diagnosed.  

With respect to astigmatism, the Court has noted that 
[N]early all astigmatism is congenital (where heredity is the 
only known factor), it may also occur as a residual of trauma 
and scarring of the cornea, or even from the weight of the 
upper eyelid resting upon the eyeball."  Browder v. Brown, 5 
Vet. App. 268, 272 (1993).  As noted above, congenital or 
developmental defects such as refractive error of the eyes 
are not diseases or injuries for the purposes of service 
connection.  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993).

In this case, the only currently diagnosed eye disorder is 
bilateral hyperopic astigmatism, which is essentially the 
same as the only eye disorder which was diagnosed as 
bilateral astigmatism, during service.  The record includes 
no competent medical evidence or opinion than the veteran has 
any other eye disorder currently or that he aggravated the 
bilateral astigmatism during service.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.

Therefore, entitlement to service connection for visual 
impairment, currently diagnosed as bilateral hyperopic 
astigmatism refractive error), on the basis of incurrence or 
aggravation in service is not permitted by law.  Thus, 
entitlement to service connection must be denied.  38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because the veteran has contended that he has eye problems 
due to his service-connected back disability and/or 
headaches, the Board has also considered whether service 
connection is warranted on a secondary basis.  See 38 C.F.R. 
§ 3.310.

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).

In this case, the record does not contain any evidence which 
establishes or even suggests that the veteran's visual 
impairment is in any way related to his service-connected 
back disability or to his [now] service connected headaches.  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
38 U.S.C. § 5107(a).  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  In this case, the only evidence presented which 
suggests a secondary relationship between the veteran's 
claimed visual impairment and his headaches consists of the 
veteran's own statements.  While a lay party is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience.  Espiritu v. Derwinski, 1 
Vet. App. 492 (1992).  Accordingly, the claim of entitlement 
to service connection for visual impairment claimed on a 
secondary basis is not well grounded and must be denied. 

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran did not submit well-grounded 
claims of entitlement to service connection for weakness of 
the upper extremities or for visual impairment.  The Board 
finds that the veteran has been accorded ample opportunity by 
the RO to present argument and evidence in support of his 
claims and that any error by the RO in deciding these claims 
on the merits, rather than being not well grounded, was not 
prejudicial to the veteran.  The RO accorded his claims more 
consideration than was warranted.  Cf. Edenfield v. Brown, 8 
Vet. App. 384 (1995).

Further, because the claim is not well grounded, the VA is 
under no duty to assist the veteran in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, VA is not on notice of any known 
and existing evidence which would make the service connection 
claims plausible, and thereby, well-grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded as 
to the two issues which have been denied.


ORDER

Entitlement to an evaluation of 60 percent for lumbosacral 
strain is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for weakness of the upper extremities 
is denied.

The claim of entitlement to service connection for headaches 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

The claim of entitlement to service connection for visual 
impairment is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The matter of whether a rating under Diagnostic Code 5292 may be assigned in addition to that assigned 
under Diagnostic Code 5293 will be dealt with briefly under "Esteban considerations" below.
  Although the Court has referred to "marked" interference with employment on a number of occasions, see 
e.g. Moyer v. Derwinski, 2 Vet. App. 289,  293 (1992), it has never itself defined this term.  Webster's II New 
Riverside University Dictionary 727(1994) defines "marked" as "having a clearly defined character: 
noticeable". 

